Citation Nr: 0907089	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-28 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a left shoulder dislocation with degenerative changes 
before February 26, 2007, and a rating higher than 30 percent 
from February 26, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1968 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In June 2007, the Board remanded the case for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

While on appeal, in a rating decision in September 2008, the 
RO increased the rating for the left shoulder disability to 
30 percent, effective February 26, 2007.  


FINDING OF FACT

Before February 26, 2007, the residuals of left shoulder 
dislocation with degenerative changes were manifested by pain 
with forward flexion to 90 degrees and abduction to 34 
degrees; from February 26, 2007, the residuals of left 
shoulder dislocation with degenerative changes is manifested 
by pain with forward flexion and abduction each limited to 20 
degrees without evidence of unfavorable ankylosis.  




CONCLUSIONS OF LAW

Before February 26, 2007, the criterion for a rating higher 
than 20 percent for residuals of left shoulder dislocation 
with degenerative changes had not been met; from February 26, 
2007, the criterion for a rating higher than 30 percent for 
residuals of left shoulder dislocation with degenerative 
changes has not been met. 38 U.S.C.A. §  1155 (West 2002 & 
Supp. 2008) 38 C.F.R. § 4.40, 4.45, 4.71(a) Diagnostic Codes 
5201, 5200 (2008).  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004, in March 2006, and in July 
2007.  The Veteran was notified of the evidence needed to 
substantiate the claim for increase, namely, evidence that 
the service-connected disability had gotten worse and the 
effect of the worsening had on the claimant's employment.  

The Veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claim 
was readjudicated as evidenced by the supplemental statement 
of the case in September 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, at this 
stage of the appeal, when the Veteran already has notice of 
the rating criteria as provided in the statement of the case, 
a reasonable person could be expected to understand from the 
notice what the criteria were for rating the disability.  For 
this reason the content error did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881, 888-
90 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has attempted to obtain VA 
records and has afforded the Veteran VA examinations. 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.




REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The service-connected left shoulder disability is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5201, the criterion for a 30 percent 
rating is limitation of the shoulder to 25 degrees from the 
side, which is the maximum schedular rating based on 
limitation of motion of the minor extremity. 

Another potential applicable Diagnostic Code is Diagnostic 
Code 5200.  Under Diagnostic Code 5200, the criterion for a 
40 percent rating for the minor extremity based on ankylosis, 
which is no motion, is unfavorable ankylosis in abduction to 
25 degrees from the side.  

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction and 90 degrees of 
external rotation.  38 C.F.R. § 4.71, Plate I.  

A Rating Before February 26, 2007 

Factual Background

Service treatment records show that the Veteran is right-
handed. 

In a rating decision in July 1992, the RO granted service 
connection for residuals of left shoulder dislocation with 
degenerative changes and assigned a 10 percent rating.  In a 
rating decision in January 1999, the RO increased the rating 
to 20 percent.

The current claim for increase was received in July 2003. 

VA records show that a MRI in May 2003 revealed a healed 
fracture deformity of the anterior with labral tears, rotator 
cuff tendonitis, acromioclavicular joint arthrosis with 
bursitis, and biceps tendonitis.  

On VA examination in October 2003, the examiner noted that 
the Veteran was working full time, but he had missed about 25 
days of work in the year due to the left shoulder disability.  
The Veteran complained of pain, but not weakness, 
incoordination, or fatigue.  The Veteran did state that 
working at or above shoulder level caused problems.  


On evaluation, left shoulder flexion was from 0 to 112 
degrees, abduction was from  0 to 100 degrees of abduction, 
internal rotation was from 0 to 90 degrees, and external 
rotation from 0 to 85 degrees.  There was a negative 
apprehension test and no palpable tenderness along the bony 
prominence of the shoulder or along the bicipital groove.  
There was no crepitus or popping in the shoulder or 
subacromial groove and no atrophy was noted in the 
musculature of the left shoulder girdle or upper arm.  Grip 
strength was 5/5 and equal to the right.  There were no 
sensory abnormalities.  Muscle spasm was noted.  After 10 
repetitions, using a one pound weight, left shoulder flexion 
was from 0 to 107 degrees and abduction was from 0 to 95 
degrees.  Internal and external rotation remained stable at 
90 degrees and 85 degrees, respectively.  There was no 
appreciable fatigability or incoordination. 

On VA examination in February 2005, the Veteran gave a 
history of left shoulder dislocations without surgical 
stabilization.  He complained of shoulder stiffness and 
soreness with loss of motion and flare ups once or twice a 
month.  He denied recurrent instability, but he did complain 
of fatigue and weakness. 

On evaluation, there was mild deltoid and spinatus atrophy.  
Flexion was to 90 degrees and abduction was to 80 degrees.  
External rotation was to 60 degrees and internal rotation was 
to 50 degrees.  All movements were painful.  The 
acromioclavicular joint was tender and there was pain on 
compression and rotation of the joint.  There was increased 
pain with resisted motion.  The examiner also found fatigue 
and poor coordination.  The examiner assigned an additional 
loss of 10 degrees of abduction based on pain. 

Private treatment records, dated in November 2006, show left 
shoulder flexion in the range from 90 to 103 degrees and 
abduction to 34 degrees.  There was moderate tenderness. 

In February 2007, the Veteran testified that he missed about 
three or fours days a month because of his left shoulder 
disability and that he had been counseled about it.  The 
Veteran stated that his shoulder disability affected his 
ability to do household chores, to drive, and to do 
recreational activities. 

Analysis 

The left shoulder disability affects the Veteran's minor 
extremity.  Under Diagnostic Code 5201, the criterion for a 
30 percent rating is limitation of the shoulder, involving 
the minor extremity, to 25 degrees from the side, which is 
the maximum schedular rating based on limitation of motion of 
the minor extremity. 

As for limitation of flexion, VA examinations in 2003 and in 
2005 and private treatment records in 2006 show forward 
flexion at worse was limited to 90 degrees, considering 
additional functional loss due to pain, weakness, 
incoordination, and fatigue.  As 90 degrees of flexion does 
not more nearly approximate 25 degrees of motion from the 
side, the findings do not support a rating higher than 20 
percent under Diagnostic Code 5201, considering 38 C.F.R. §§ 
4.40, 4.45, and 4.59, relating to functional loss due to 
pain, weakened movement, excess fatigability, during the time 
period under review, as the VA examiners specifically 
addressed such considerations as pain on repeated use, 
fatigue, weakness, and incoordination.

As for limitation of abduction, VA examinations in 2003 and 
in 2005 and private treatment records in 2006 show abduction 
at worse was limited to 34 degrees, considering additional 
functional loss due to pain, weakness, incoordination, and 
fatigue.  As 34 degrees of abduction does not more nearly 
approximate 25 degrees of motion from the side, the finding 
does not support a rating higher than 20 percent under 
Diagnostic Code 5201, considering 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, relating to functional loss due to pain, weakened 
movement, excess fatigability, during the time period under 
review, as the VA examiners specifically addressed such 
considerations as pain on repeated use, fatigue, weakness, 
and incoordination.

A Rating from February 26, 2007 

Factual Background

VA records show that on February 26, 2007, forward flexion of 
left shoulder was 20 degrees and abduction was also 20 
degrees.   

On VA examination in August 2008, the Veteran complained of 
increasing pain and stiffness over the left shoulder area.  
The examiner noted that the Veteran was working with a 
modified duties and a limit of lifting no more than 10 
pounds.  The evaluation revealed no muscle atrophy in the 
left shoulder.  Muscle tone was excellent.  Forward flexion 
was to 70 degrees, abduction was to 45 degrees, adduction was 
to 20 degrees, extension was to 25 degrees, external rotation 
was to 50 degrees, and internal rotation was to 40 degrees. 

Analysis 

The left shoulder disability affects the Veteran's minor 
extremity.  Under Diagnostic Code 5201, the current 30 
percent rating is the maximum schedular rating based on 
limitation of motion of the minor extremity.

Another potential applicable Diagnostic Code is Diagnostic 
Code 5200.  Under Diagnostic Code 5200, the criterion for a 
40 percent rating for the minor extremity based on ankylosis, 
which is no motion, is unfavorable ankylosis in abduction to 
25 degrees from the side.

As for the criterion of unfavorable ankylosis in abduction to 
25 degrees from the side, VA records show that while the 
Veteran has limitation of motion, ankylosis, that is, the 
absence of motion, is not shown.  In the absence of 
unfavorable ankylosis in abduction to 25 degrees from the 
side, the criterion for a rating higher than 30 percent under 
Diagnostic Code 5200 has not been met. 

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.



The veteran testified that he losses time from work and his 
duties at work have been modified because of his disability.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Comparing the Veteran's disability level and symptomatology 
to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).


ORDER


A rating higher than 20 percent for residuals of a left 
shoulder dislocation with degenerative changes before 
February 26, 2007, and a rating higher than 30 percent from 
February 26, 2007, is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


